                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN MATTHEW FINNEGAN                                      :        CIVIL ACTION
                                                           :
        v.                                                 :
                                                           :
GREYSTAR                                                   :        NO. 21-2301

                                                     ORDER

        NOW, this 21st day of May, 2021, upon consideration of the plaintiff’s Motion for

Leave to Proceed In Forma Pauperis (Document No. 1) and the plaintiff’s complaint

(Document No. 2), it is ORDERED as follows:

        1.        Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915;

        2.        The Complaint is DEEMED filed; and

        3.        This action is DISMISSED 1 for lack of subject matter jurisdiction




                                                               /s/ Timothy J. Savage
                                                               TIMOTHY J. SAVAGE, J.




        1   Dismissal is without prejudice to the plaintiff’s right to file an action in the state court.
